DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    74
    312
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 05/13/2020, 07/23/2021 and 01/24/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-8 with traverse, in the reply filed on 06/03/2022 is acknowledged.    
Applicants argue that the unity of invention concerns were not raised in the counterpart international application and the International Search Report issued in the counterpart international application identifies "X" and "Y" publications, yet the International Searching Authority did not raise a unity of invention concern in the international application. There is no reason a different result should apply here. Applicant respectfully requests withdrawal of the election requirements.
According to PCT rules, if the common technical feature is known or obvious, then the special technical feature does not make a contribution over the prior art. In this case, applicants product is a common technical feature is already known in the art, and so the restriction is proper. The complete prosecution history is not available in the international search report, and the examiner cannot make any comments on it.  
In addition, applicants elected the following species: 

    PNG
    media_image2.png
    93
    246
    media_image2.png
    Greyscale

The above species read claims 1-4, 6 and 8. 
Claims 5, 7 and 9-11 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-4, 6 and 8 are examined on merits, “based on elected species”, in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites “pH of the mixed solution is more than 4 and 9 or less”. It can be interpreted as pH is more than 4.5 and also more than 9. Also, pH is more than 4.5 and pH is less than 9. Language is very confusing. So, it is not clear what pH range applicants intend to claim. If applicants intend to say the pH range, then simply say “pH range is in between 4.5 and 9”. 
Claim 3 recites polyamino acids in Markush language. However, water soluble salts are not polyamino acid. To overcome the issue, simply replace “and” (before water-soluble), with “or” or “or its”.   
Claim 6 recites “the content of the alcohol is 2 mass% or more and 25 mass% or less”. It can be interpreted as the content is more than 2 mass% and also more than 25 mass%. pH is less than 9. So, it is not clear what is range applicants intend to claim. If applicants intend to claim the content range, then simply say “2 mass% to 25 mass%”. 
Claim 8 recites particle size of 5 µm or more and 10 µm or less. As explained above, similar logic is applicable for this limitation as well. The language is very confusing. Simply say “particle size is in between 5 µm and 10 µm”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Izaki et al (US 2016/0206752 A1) or Bondarenko et al (WO 2009/026122 A1; see applicants filed IDS on 05/13/2020) in view of DeFelippis et al (US 2005/0043228 A1), Gulseren et al (Food Hydrocolloids, 2012, 29, 258-264) and Yu et al (Scientific Reports, 18 Jan 2016, 1-12).     
For claim 1:
Izaki et al teach a method of preparing a protein aqueous suspension preparation comprising forming a complex of a protein having a surface charge and a polyamino acid having a surface charge in a buffer [see claim 1 and 11], wherein protein is an antibody or an antibody fragment [see claim 8 and 19], and wherein polyamino acid is polyglutamic acid [see claim 4 and 20]. 
In the above, the “protein aqueous suspension” is interpreted as applicants “complex”, antibody is interpreted as applicants elected IgG and polyamino acid as polyglutamic acid. 
Bondarenko et al teach a method of making an antibody formulation comprising combining an antibody with a polycation [see claim 1], wherein polycation is selected from the group consisting of polylysine, polyarginine etc.[see claims 5-6], and wherein antibody is IgG antibody [see claim 16 and 18].
In the above, the “formulation” is interpreted as applicants “complex”, antibody is interpreted as applicants elected IgG, and the recited polycations read applicants polyamino acid. 
However, Izaki et al and Bondarenko et al silent on applicants’ alcohol or ethanol in their preparative method. 
However, the following art teaches the advantages of alcohol in the preparation of protein complexes or particles etc.
DeFelippis et al teach a composition of GLP-1 compound complexed with polyamino acid selected from polylysine, polyarginine etc., and preparative method comprising adding alcohol selected from ethanol or methanol or isopropanol etc [see claim 1 and 37]. DeFelippis et al further teach that to induce particle formation and reduce adhesion of the particles, an alcohol selected from methanol, ethanol etc., is added to either the buffered GLP-1 solution, buffered basic polypeptide solution or both solutions [see 0174].
Gulseren et al teach advantages of adding ethanol to whey protein isolate, and its effect on particle diameter, thermal stability etc [see abstract, Fig. 1]. 
Yu et al teach effects of organic solvents, such as methanol etc., on protein folding. Further teach that methanol promotes the folding of both alpha-helix and beta-hairpin [see abstract].
Based on above, one would be motivated to add alcohol in the preparation of protein complexes, to avoid aggregation problems, to get desired particle size, and retain protein folding etc.
For claim 2:
The pH is a result effective variable and so, it is an optimizable parameter. A skilled person in the art would determine suitable pH range, based on the components in the composition and their stability, through a routine experimentation. 
In addition to above, over Izaki et al teach pH range for their preparation, wherein the absolute value of the difference between pH of the buffer and isoelectric point pI of the protein is in the range of from 0.5 to 4.0, and removing water or buffer from the protein aqueous suspension preparation to increase the concentration of the protein in the protein aqueous suspension preparation [see claim 1 and 11].
Bondarenko et al teach a pH range of 4.5 to 7.5 [see claims 29-31].
For claim 3:
Izaki et al teach polylysine, polyarginine, polyhistidine, polyglutamic acid and polyaspartic acid in their compositions [see claims 4 and 20].
Bondarenko et al teach polylysine, polyarginine, polyhistidine etc. [see claim 4]. 
For claim 4:
As explained in For claim 1, 
DeFelippis et al teach adding alcohol, selected from ethanol or methanol or isopropanol etc [see claim 1 and 37], in their preparative method. 
Gulseren et al teach adding ethanol to whey protein isolate, and its effect on particle diameter, thermal stability etc [see abstract, Fig. 1]. 
Yu et al teach effects of organic solvents, such as methanol etc., on protein folding. Further teach that methanol promotes the folding of both alpha-helix and beta-hairpin [see abstract].
For claim 6:
Though prior art teach suitable concentration ranges for the components in the preparative method, generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 
For claim 8:
The prior art teach preparative methods of protein complexes with polyamino acids and the formation of particles is a property of the components and are expected. Moreover, the size of particles can be optimized according to the teachings of Gulseren et al [see abstract, Fig. 1]. In addition, DeFelippis et al teach that alcohol, such as methanol or ethanol etc., can induce particle formation [see 0174].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants’ individual components in the composition and their preparative method, advantages of alcohol in the preparation of protein complexes, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. In addition, one would be motivated to add alcohol in the preparation of protein complexes, to avoid aggregation problems, to get desired particle size, and retain protein folding etc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658